I115th CONGRESS1st SessionH. R. 637IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Palmer (for himself, Mr. Mooney of West Virginia, Mr. Biggs, Mr. Harris, Mrs. Wagner, Mr. Farenthold, Mr. Gibbs, Mr. Goodlatte, Mr. Latta, Mr. Wenstrup, Mr. Byrne, Mr. Guthrie, Mr. Babin, Mr. Westerman, Mr. Fleischmann, Mr. Webster of Florida, Mr. Brat, Mr. McKinley, Mr. Rouzer, Mr. Schweikert, Mr. Valadao, Mr. Nunes, Mrs. Black, Mr. LaMalfa, Mr. Lamborn, Mr. Carter of Georgia, Mr. Jenkins of West Virginia, Mr. Lucas, Mr. Grothman, Mr. Thompson of Pennsylvania, Mr. Bergman, Mr. Chaffetz, Mr. Smith of Missouri, Mr. Hensarling, Mr. Duncan of South Carolina, Mr. Banks of Indiana, Mr. Jordan, Mr. Jody B. Hice of Georgia, Mr. Barton, Mr. Wilson of South Carolina, Mr. Carter of Texas, Mr. Culberson, Mr. Ratcliffe, Mr. Amash, Mr. Rothfus, Mr. Buck, Mr. Marchant, Mr. Brady of Texas, Mr. Cramer, Mrs. Noem, Mr. Smith of Texas, Ms. Cheney, Mr. Barletta, Mr. Gohmert, Mr. Messer, Mr. Meadows, Mr. Sanford, Mr. Walker, Mr. Mullin, Mrs. Roby, Mr. Bishop of Michigan, Mr. Kelly of Pennsylvania, Mr. Rogers of Alabama, Mrs. Mimi Walters of California, Mr. Brooks of Alabama, Mr. Gosar, Mr. Olson, Mr. Sessions, Mr. Abraham, Mr. Hultgren, Mr. Weber of Texas, Mr. Labrador, Mr. Allen, Mr. Crawford, Mr. Aderholt, Mr. Pittenger, Mr. Marshall, Mr. Williams, Mr. Sam Johnson of Texas, Mr. Perry, Mr. Tipton, Mr. Chabot, Mr. King of Iowa, Mr. Pearce, Mr. Scalise, Mr. Poe of Texas, Mr. Yoho, Mr. Massie, Mr. Rokita, Mr. Cole, Mr. Garrett, Mr. Marino, Mr. Thomas J. Rooney of Florida, Mr. Franks of Arizona, Mrs. Hartzler, Mr. Jones, and Mr. Davidson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Transportation and Infrastructure, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent the Environmental Protection Agency from exceeding its statutory authority in ways that were not contemplated by the Congress. 
1.Short titleThis Act may be cited as the Stopping EPA Overreach Act of 2017. 2.FindingsCongress finds that— 
(1)the Environmental Protection Agency has exceeded its statutory authority by promulgating regulations that were not contemplated by Congress in the authorizing language of the statutes enacted by Congress; (2)the Environmental Protection Agency was correct not to classify greenhouse gases as pollutants prior to 2009; 
(3)no Federal agency has the authority to regulate greenhouse gases under current law; and (4)no attempt to regulate greenhouse gases should be undertaken without further Congressional action. 
3.Clarification of Federal regulatory authority to exclude greenhouse gases from regulation under the Clean Air Act 
(a)Repeal of Federal climate change regulation 
(1)Greenhouse gas regulation under Clean Air ActSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended— (A)by striking (g) The term and inserting the following: 
 
(g)Air pollutant 
(1)In generalThe term; and (B)by adding at the end the following: 
 
(2)ExclusionThe term air pollutant does not include carbon dioxide, water vapor, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride.. (2)No regulation of climate changeNotwithstanding any other provision of law, nothing in any of the following Acts or any other law authorizes or requires the regulation of climate change or global warming: 
(A)The Clean Air Act (42 U.S.C. 7401 et seq.). (B)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
(C)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (D)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(E)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). (b)Effect on final rules of the EPAIn accordance with this section, the following final rules (or any similar or successor rules) of the Environmental Protection Agency shall be void and have no force or effect: 
(1)The final rule entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources (published at 81 Fed. Reg. 35823 (June 3, 2016)). (2)The final rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (published at 80 Fed. Reg. 64661 (October 23, 2015)).  
4.Jobs analysis for all EPA regulations 
(a)In generalBefore proposing or finalizing any regulation, rule, or policy, the Administrator of the Environmental Protection Agency shall provide an analysis of the regulation, rule, or policy and describe the direct and indirect net and gross impact of the regulation, rule, or policy on employment in the United States. (b)LimitationNo regulation, rule, or policy described in subsection (a) shall take effect if the regulation, rule, or policy has a negative impact on employment in the United States unless the regulation, rule, or policy is approved by Congress and signed by the President. 
